NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit  
ERIC L. LOGAN,
Claimant~Appell0',nt,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, _
Respon,den.t-Appellee.
2011-714o `
Appea1 from the United States Court of Appea1s for
Veterans C1aims in 10-0794, Judge Rona1d M. H01daWay.
ON MOTION
Bef0re BRYSON, SCHALL, and PROST, Circuit Ju,dges.
PER CUR1AM.
0 R D E R
The Secretary of Veterans Affairs moves to waive the
requirements of Fed. Cir. R. 27(f) and dismiss Eric L.
Logan’s appea1. L0gan has not filed a response
By way of background while serving on active duty in
the United States Marine Corps, L0gan underwent sur-

LOGAN V. DVA 2
gery for a right inguinal hernia. Since l983, he has been
entitled to service connection for a hernia condition, but
at a noncompensable disability rating.
Approximate1y 20 years after being granted service
connection, Logan sought an increased rating to-include a
compensable disability rating A Department regional
office (RO) rendered an initial agency determination
denying that claim, but granted him entitlement to ser-
vice connection and a 10% disability rating for a surgical
scar on his right lower quadrant of his abdomen
On appeal, the Board of Veterans’ Appeals concluded
that there was insufficient evidence to warrant a com-
pensable rating and thus sustained the RO’s determina-
tion on Logan’s hernia claim. The Board further noted
that Logan had not expressed any disagreement with the
10% evaluation for his surgical scar claim, and as such,
that matter was not before the Board.
Logan then sought review by the C0urt of Appeals for
Veterans Claims, which affirmed the Board’s determina-
tion. Logan’s primary contention on appeal was that he
should receive an increased rating from 10% to 30% based
on the rating criteria The Veterans Court noted, how-
ever, that only the surgical scar claim had been rated as
compensable and that claim was not before the court. The
court further rejected Logan’s general reference to the
Board failing to take into account evidence, explaining
that Logan failed to provide a record cite for the evidence
in question or stated how the evidence related to his
hernia claim.
Our review of Veterans Court decisions is limited by
statute, See Yates v. We.st, 213 F.3d 1372, 1373-74 (Fed.
Cir. 2000). By statute, our jurisdiction over appeals from
the Veterans Court is limited to those appeals that chal-
lenge the validity of a decision of the Veterans Court with
respect to a rule of law or the validity of any statute or

3 LOGAN V. DVA
regulation, any interpretation thereof, or that raise any
constitutional controversies See 38 U.S.C. § 7292. We do
not have jurisdiction to hear appeals challenging deter-
minations or the application of law to the facts of a par-
ticular case, unless there is a constitutional issue present.
See 38 U.S.C. § 7292(d)(2).
Logan seeks review of the Court of Appeals for Veter-
ans Claims’ decision ln his informal brief, 'however,
Logan does not raise an argument challenging the valid-
ity or interpretation of a specific statute or regulation
Nor does this court have jurisdiction to address how the
evidence was weighed in either of his claims, for those
challenges deal with issues of fact or application of law to
fact, which are outside of this court’s limited jurisdiction.
Logan’s "constitutional” argument states "[a]s to
whether l am Haitian, Black, Caucasian or White since
my response is African American with no specificity."
Logan appears to use a constitutional “label" without
raising an actual constitutional argument within this
court’s jurisdiction. See Helfer u. West, 174 F.3d 1332,
1335 (Fed. Cir. 1999).
Accordingly,
lT lS ORDERED THATZ
(1) The Secretary’s motions are granted The appeal
is dismissed.
(2) Each side shall bear its own costs.
FOR THE COURT
NOV 1 4 2011
lsi J an Horbaly
Date J an Horbaly
Clerk
ED
l= wants ron
L amount
A
NOV 14 2011
§
§§
111
11
§5°‘::
nor
. .lAN HBRBALY
CLERK

LOGAN V. DVA
ccc Eric L. Logan
Douglas G. Edelschick, Esq.
s19
lssued As A Mandate: N0V 1 4